Citation Nr: 1740198	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  11-17 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and J.C.


ATTORNEY FOR THE BOARD

Thaddaeus J. Cox, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1982 to April 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge at a Board Hearing at the RO in March 2015.  A transcript of that hearing is of record.

In June 2015 and June 2016, the Board remanded this matter to the RO for additional development.


REMAND

Although further delay is regrettable, the issues of entitlement to service connection for a psychiatric disability must be remanded for further development.  Where VA provides an examination or obtains an opinion, that examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Veteran contends that the diagnosed anxiety and depression are the result of a sexual assault in service.  The Veteran's statement detailed being forcibly intimidated, grabbed, and kissed by her executive officer, despite being told no and to stop.  The Veteran stated she had to shove the officer from of her and ran out of his office screaming.  The Veteran stated that after the event she left the ship for the weekend, and that upon her return was reassigned from the USS Simon Lake in Kingsbay, Georgia to the Naval Regional Medical Center (NRMC) JAX's psychiatric clinic in Jacksonville, Florida.

An August 2016 VA examination found that anxiety and depression were not caused by service.  The examiner reasoned that the Veteran had no complaints or treatment for anxiety or depression in service; but did express difficulty adapting to Navy life on a December 1982 sick call note.  The examiner also stated the medical treatment from December 1982 to February 1983 was not a marker for a military sexual trauma since the Veteran stated the assault took place prior to psychiatric hospitalization, which the examiner identified as March 1983.  The examiner also reasoned that the first treatment for depression was after the diagnosis of multiple sclerosis (MS) in 2007, and that depression symptoms were secondary to MS, the death of the Veteran's newborn baby in 1987, and marital discord in 2008 based on the notes of another doctor's May 2008 examination.  The examiner then cited another doctor's opinion from October 2009 that the Veteran's MS probably contributed to her serious anxiety and depression.  Lastly, the examiner stated the evidence was insufficient to show a link between the Veteran's in-service treatment and present anxiety and depression symptoms.

The same examiner provided a September 2016 VA addendum.  The examiner clarified that anxiety and depression were new and separate disabilities not related to service since there were no medical treatment records from 1983 to 2007, and since multiple other examinations attributed anxiety to MS.

The Board finds that opinion inadequate for several reasons.  Disabilities diagnosed after service may be service-connected when the evidence shows the disability was incurred in service.  38 C.F.R. § 3.303(d) (2016).  Therefore, the lack of complaints, treatment, or diagnosis in service is not determinative, and the lack of that evidence is not probative.

Second, the examiner cited incorrect facts in formulating the opinion.  The examiner stated the Veteran reported difficulty adapting to Navy life in a December 1982 medical note.  However, the December 16, 1982, medical note was for a refill of the Veteran's birth control prescription, and to schedule a PAP examination.  The note the examiner cited was from February 11, 1983, and stated the reason for the visit was "for discussion of her problems revolving around life in the Navy."  That examiner's impression noted adjustment reaction, but provided no reasoning to support that opinion.  Additionally, no time was noted but February 11, 1983 was a Friday.  That was the Friday before the Veteran was transferred to NRMC JAX, and close in time to when the Veteran stated the sexual assault occurred.  The Veteran also stated being harassed by a fellow Sailor, prior to and separate from the sexual assault by the executive officer.  Therefore, the difficulty noted on the medical record could have been due to a prior harassment or the sexual assault, and not necessarily the result of a poor performer who was not adapting to the Navy.

The examiner also stated that the Veteran was hospitalized in March after being seen for adjustment disorder in February, and thus treatment from December 1982 to February 1983 could not be considered a marker for MST.  However, that reasoning is also based on incorrect facts.  A history of assignments form, NAVPERS 1070/605, noted the Veteran was a patient of NRMC JAX as of February 15, 1983.  The service medical note cited by the examiner occurred on February 14, 1983 and confirms a psychiatric evaluation scheduled for February 15, 1983.  Moreover, the February 14, 1983 medical note stated the Veteran appeared more distressed than on Friday.  She could not sleep.  She heard voices.  And, she wanted to get out of the Navy and go home.  In 1983, February 14 was a Monday.  The Veteran stated that the MST event took place before the weekend.  She stated that she left the ship over the weekend, and when she returned was hospitalized in the psychiatric clinic.  That is consistent with the service records and indicates that the noted adjustment or personality disorder occurred just before the psychiatric hospitalization, and both were after the sexual assault.

Third, the examiner stated the first treatment for depression was after the diagnosis of MS, and was also secondary other issues.  However, the cited examiner's report noted significant exacerbation of both the Veteran's depression and anxiety.  Exacerbation is a worsening or increase, and therefore the Veteran's depression and anxiety must have been present prior to the MS diagnosis to be exacerbated by the disease.  Additionally, the Veteran's separation report of medical history listed hospitalization and treatment for severe depression, and included the name of Doctor Rafanan at "4-SW".  That doctor performed the psychiatric evaluation noted on the initial adjustment or personality disorder medical record.  Moreover, the examination that was cited as the basis for the 2016 opinion merely commented that the Veteran lost a child to sudden infant death syndrome and was experiencing marital discord, but no reasoning was provided to support the opinion that the anxiety and depression were caused by those two issues.  The last opinion cited in the 2016 examiner's opinion stated it was probable that the Veteran's MS contributed to the anxiety and depression, but also provided no reasoning to support that finding.

Fourth, the examiner stated there was not sufficient evidence to link the in-service treatment to anxiety and depression.  However, in-service treatment does not have to be linked to present diagnoses, but rather any evidence of an event in-service should be determined whether it is related to present diagnoses.  38 C.F.R. § 3.303(a) (2016).  Additionally, the examiner did not discuss the Veteran's note of severe depression on the exit report of medical history, or why the Veteran went from good performance reviews to being unfit for service almost immediately.  Therefore, the examiner did not discuss the evidence which could have linked the Veteran's anxiety and depression to service.

Accordingly, the Board finds the August 2016 examiner's opinion inadequate, and remand is warranted.  To assist future examiners, the Board provides a summary of relevant evidence and a competency, credibility, and probability analysis of the Veteran's lay statement.

Reports of medical history and medical examination on entrance into service did not list any psychiatric disabilities in the past or at present.  Therefore, the Veteran is presumed sound at entrance, and clear and unmistakable evidence of a preexisting disability is required to rebut the presumption of soundness.  38 U.S.C.A. § 1111 (West 2014).

In November 1982 the Veteran completed the BMR course with a 3.8 rating and was advanced from Seaman Recruit to Seaman Apprentice.  Performance reviews from August 1982 to February 1983 indicated performance with ratings of 3.6 in professional performance, 3.6 in military behavior, 3.4 in adaptability, and 3.8 in military appearance.  The Veteran's performance ratings were never below 3.0 during service.  The Veteran also earned the Battle "E" Award for winning the ship's battle effectiveness competition.  Additionally, the Veteran had no military or civilian offenses during service.
Therefore, the Board finds no evidence from May 1982 to February 1983 which indicated the Veteran was not able to adapt to Navy life or was not an excellent Sailor, until the approximate time of the sexual assault.

A February 14, 1983, service medical note indicated adjustment reaction "or" personality disorder, and an evaluation was scheduled at NRMC JAX's psychiatric clinic.  On February 15, 1983, the Veteran was transferred to NRMC JAX as a patient.  A psychiatric evaluation was conducted on March 25, 1983, which diagnosed a personality disorder.  However, no evaluation or any medical records for a timespan of over a month were included in the Veteran's service records.

An April 1983 recommendation for administrative discharge stated that the Veteran improved with treatment without medication, but remained fragile and impulsive.  No reasoning or evidence was provided to support that statement.  Additionally, there is no reasoning on why the initial impression of an adjustment disorder changed to a personality disorder.  That recommendation, together with an administrative remarks form, discharge orders, and a DD Form 214 were the only records to document the Veteran's discharge due to an unfitting medical condition.

Despite being discharged for a personality disorder, the Veteran's exit report of medical examination did not list any psychiatric issues; to include no personality disorders as specifically requested on the form.  The Board finds that piece of evidence not probative due to those inconsistencies.  The Veteran's exit report of medical history listed hospitalization for severe depression and a personality disorder.  Additionally, the Veteran identified Dr. Rafanan, at 4-SW, as the doctor treating the depression; which also was the same doctor named on the recommendation for administrative discharge as conducting the psychiatric evaluation.  The Board finds that piece of evidence probative since it was a statement made to medical professionals for the purpose of receiving treatment.

Therefore, the Board finds no evidence or any reasoning to support the in-service medical diagnosis of a personality disorder, and therefore assigns that opinion less probative value.  However, the Board finds the report of medical history, which identified the treating doctor as the same doctor who evaluated the Veteran psychiatrically, to be an important piece of evidence.

In regard to the Veteran's MST statement, the Board finds the Veteran competent to detail the present symptoms and their onset.  The Board finds the Veteran's statement credible that a sexual assault occurred in-service.  Despite confusion and cultural differences regarding the definition of rape discussed in progress notes, the Board finds the Veteran's statement meets the criteria and definition of attempted rape and aggravated sexual contact.  10 U.S.C.A. § 920 (West 2014).

The Board also finds the Veteran's statement, when considered with the evidence in the service records, to be probative that a sexual assault occurred in service.  The service records from May 1982 to February 1983 do not indicate that the Veteran was not adjusting to Navy life, or was suffering from any disabilities.  For almost a year the Veteran performed successfully, earning a promotion and an award.  In that time the Veteran also had no military or civilian disciplinary issues.  The Veteran stated being a good Sailor and performing well in service, and the evidence of record supports that contention.

Then the Navy claimed the Veteran became unfit for service due to a personality disorder, just two months after receiving admirable performance ratings.  At approximately the same time the Veteran stated the sexual assault occurred, the Veteran was transferred to a psychiatric clinic in a different state.  Then two months later, the Veteran was honorably discharged and determined ineligible to ever reenlist again on the basis of a personality disorder.  However, no medical evaluations, treatment, or diagnoses were included in the Veteran's service records.  There is nothing in the record to support the Navy's findings other than conclusory statements.

The Board finds the Veteran's statement competent, credible, and probative that a sexual assault occurred in service.  The Board finds the absence of a report of sexual assault during service is neither positive nor negative evidence and thus has no probative value on the occurrence of the assault.  AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013).

Accordingly, the case is REMANDED for the following action:

1.  Submit requests for medical and psychiatric treatment records to the Naval Regional Medical Center JAX's psychiatric clinic in Jacksonville, Florida.  The requests should specifically identify Doctor Rafanan at 4-SW, from February to April 1983.  Make as many requests as necessary to obtain the records.  If it is determined that the records do not exist or that further attempts to obtain the records would be futile, a formal finding should be entered into the record and the Veteran should be notified and provided the opportunity to submit the evidence.

2.  Schedule the Veteran for a VA examination, with a psychiatrist examiner who has not previously examined her, to evaluate the claim for a psychiatric disability.  The examiner must review the claims file, to include this remand; service records, specifically the Veteran's performance reviews from August 1982 to February 1983, Battle "E" Award, BMR course completion, and advancement from Seaman Recruit to Seaman Apprentice; the Veteran's entrance and separation reports of medical history and physical examination; and any treatment or evaluations conducted at Naval Regional Medical Center JAX's psychiatric clinic in Jacksonville, Florida, and with Doctor Rafanan at 4-SW, from February to April 1983.  The examiner should note that review on examination.  The examiner should refrain from citing or using past examiner's opinions, but not findings, in formulating the opinion since the Board found inadequacies in each prior examination.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the current psychiatric disability is related to, caused by, or aggravated by the sexual assault in service.  The examiner should provide a basis and reasoning sufficient to support the opinion.  The examiner should consider the following Board findings prior to formulating their opinion:

(a) No evidence from May 1982 to February 1983 indicated the Veteran was not able to adapt to Navy life or was not performing well, until the approximate time of the sexual assault.

(b) No evidence or any reasoning supported the in-service diagnosis of a personality disorder.

(c) The absence of a report of sexual assault has no probative value.

(d) The Veteran's statement is competent, credible, and probative that a sexual assault occurred in service.

3.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

